Citation Nr: 0527554	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  05-23 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota

THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and A.F. 
B.W., observer

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1945 to October 
1946.  The veteran is deceased and the appellant is the 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

In August 2005, the appellant and her daughter testified 
before the undersigned Acting Veterans Law Judge at a hearing 
in Fargo, North Dakota.  A transcript of the hearing is in 
the record. 

In September 2005, the appellant timely submitted additional 
evidence to the Board without waiver of initial consideration 
of the evidence by the RO.  Any pertinent evidence submitted 
by the appellant, which is accepted by the Board, must be 
referred to the agency of original jurisdiction for review, 
unless this procedural right is waived by the appellant.  As 
the additional evidence is duplicative of evidence that was 
previously considered, a remand to the RO to consider the 
evidence in the first instance is not required.  69 Fed. Reg. 
53,808 (Sept. 3, 2004) (to be codified at 38 C.F.R. § 20.1304 
(c))

In September 2005, the Board granted the appellant's motion 
to advance the appeal on the docket pursuant to 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1. In a May 2004 rating decision, the RO determined that new 
and material evidence had not been presented to reopen the 
claim of service connection for the cause of the veteran's 
death. 

2. The additional evidence presented since the May 2004 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for the cause of the veteran's death. 


CONCLUSIONS OF LAW

1. The May 2004 rating decision, denying the application to 
reopen the claim of service connection for the cause of the 
veteran's death, became final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2004).  

2. The evidence presented since the May 2004 rating decision 
is not new and material and the claim of service connection 
for the cause of the veteran's death is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
by letter, dated in January 2005.  The VCAA notice included 
the type of evidence needed to substantiate the application 
to reopen the claim of service connection for the cause of 
the veteran's death, namely, new and material evidence.  The 
appellant was informed that VA would obtain military records, 
VA records, and records from other Federal agencies, and that 
with her authorization VA would obtain records not held by a 
Federal agency, such as private medical records, on her 
behalf or she could submit the records.    

In the statements of the case, dated in June 2005, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in her possession that pertained to the 
claim.  

As the notice of 38 C.F.R. § 3.159 came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the procedural defect because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of her claim as she had the opportunity to submit 
additional argument and evidence, which she did, and to 
address the claim at a hearing.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  For these reasons, the appellant has 
not been prejudiced by the timing of the notice of § 3.159. 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the appellant has not identified 
additional evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with. 

For above reasons, no further development is needed to ensure 
VCAA compliance.

Procedural and Factual Background 

In a May 2004 rating decision, the RO denied the appellant's 
application to reopen the claim of service connection for the 
cause of the veteran's death.  After the appellant was 
notified of the decision and of her appellate rights, she did 
not appeal the decision and the decision became final.  
38 U.S.C.A. § 7105.

The evidence on file at the time of the May 2004 rating 
decision is briefly summarized.

A copy of the original death certificate, signed by E.L.S., 
M.D., discloses that in October 1991 the veteran died of 
cardiac arrest due to arteriosclerotic heart disease.  An 
autopsy was not conducted.  In a supplementary death 
certificate, signed by the same physician, the cause of death 
was amended to cardiac arrest due to colon cancer with 
metastases throughout the body.  Arteriosclerotic heart 
disease was listed as a significant condition contributing to 
the cause of death, but not directly related to the cause of 
death.

Service records show that the veteran served in Japan from 
November 1945 to April 1946.  From November 1945 to January 
1946, he was in Matsuyama, Shikoku, Japan, and from January 
to April 1946, he was in Himeji, Honshu, Japan.   

The available service medical records, which included the 
report of separation examination, contained no finding or 
history associated with either heart disease or colon cancer. 

After service, atherosclerotic vascular disease first became 
manifest in 1979.  In 1983, coronary artery disease was 
diagnosed, leading to five-vessel bypass surgery.  In 1989, 
colon cancer was diagnosed. 

According to the discharge summary, in September 1991, the 
veteran was hospitalized at the Thunderbird Samaritan Medical 
Center for chest pain. The diagnosis was acute myocardial 
infarction with congestive heart failure with known severe 
arteriosclerotic heart disease.  During the hospitalization, 
the veteran had surgery for mechanical small bowel 
obstruction due to adhesions. He was a poor candidate for 
further surgery because of ongoing coronary insufficiency.  
The veteran's condition progressively deteriorated and he 
died with no good hope for any lengthy survival because of 
severe arteriosclerotic heart disease. 

In a May 1996 statement, E.L.S., M.D., the physician who had 
signed the original and supplementary death certificates, 
stated that the veteran's colon cancer metastases throughout 
the entire body had caused his cardiac arrest.

In a May 1996 statement, C.H., M.D., who had performed the 
veteran's surgery for the small bowel obstruction, stated 
that at the time of the surgery there was no evidence of 
recurrence of the colon cancer.

In a June 1996 statement, E.L.S., M.D., the physician, who 
had signed the original and supplementary death certificates, 
reported that after he had reviewed the veteran's hospital 
summary, he had found no evidence of cancer with metastasis.  
In addition, the physician stated that the cause of death was 
as stated on the discharge summary. 

In August 1996, the RO obtained a VA medical opinion from the 
Chief of Oncology and Hematology at a VA Medical Center on 
the question of whether the veteran's colon cancer 
contributed to the cause of the veteran's death.  After a 
review of the record, the physician expressed the opinion 
that the veteran's history of colon cancer had not been a 
material factor in causing his death.  In February 1997, the 
same physician was asked to comment on the supplementary 
death certificate, indicating the fatal cardiac arrest was 
due to colon cancer.  The physician stated that the medical 
record contained no documentation of recurrent colon cancer 
at the time of the veteran's death.  The physician expressed 
the opinion that the history of colon cancer had not been a 
material factor in causing the veteran's death. 

In May 1997, the appellant testified that according to the 
veteran he had served in Japan and had been in the area of 
Hiroshima.  She stated that she was told by C.H., M.D., that 
the veteran had cancer all over his body. 

In a September 1998 decision, the Board denied service 
connection for the cause of the veteran's death, having 
considered the evidence summarized above, finding that the 
veteran's death was the result of cardiac arrest due to 
arteriosclerotic heart disease and that cardiovascular 
disease was not present either during the veteran's active 
military service or for many years following his release from 
active duty.  The Board concluded that a service-connected 
disability did not cause or contribute to the cause of the 
veteran's death.  On the issue of colon cancer, the Board 
explained that colon cancer had not been a factor in causing 
the veteran's death. 

After the Board's decision, the appellant applied to reopen 
the claim in 2003, which was adjudicated in the unappealed 
May 2004 rating decision.  

The additional evidence considered is summarized as follows. 

There were duplicate copies of service personnel records, the 
original and supplementary death certificates, records from 
the Thunderbird Samaritan Hospital, dated in 1991, and the 
May 1996 statement of E.L.S., M.D.

In a May 2003 statement, E.L.S., M.D., stated that he was 
unable to help the appellant obtain records from the 
Thunderbird Samaritan Hospital because he had retired and he 
was no longer connected to the hospital. 

In a December 2002 and an October 2003 statement, N.M., MD., 
stated that he treated the veteran for colon cancer, 
beginning in 1989.  He indicated that colon cancer can result 
from exposure to ionizing radiation.  The physician also 
stated that his records from that time had been destroyed, 
but he recalled that the cause of the veteran's death was 
colon cancer with metastasis throughout his entire body, 
causing cardiac arrest. 

The additional evidence also included a map of Japan, showing 
the proximity of Himeji and Matsuyama to Hiroshima and 
Nagasaki. 



Current Claim to Reopen

The appellant may reopen the claim by submitting new and 
material evidence. 38 U.S.C.A. § 5108.  In November 2004, the 
appellant filed her current application to reopen the claim.  

The appellant maintains that the veteran developed colon 
cancer due to exposure to ionizing radiation during service, 
when he was in Hiroshima, Japan, in 1945 and 1946, and that 
colon cancer with metastases, resulted in his fatal cardiac 
arrest.  She contends that the physician, who signed the 
amended death certificate had consulted with the physician, 
who had treated the veteran for colon cancer, and both were 
aware of the circumstances surrounding the veteran's death. 

New and Material Evidence 

"New and material" evidence for the purpose of this appeal is 
defined as evidence not previously submitted to agency 
decision makers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The additional evidence presented since the May 2004 rating 
decision consists of the following documents. 

There are duplicate copies of service personnel records, the 
original and supplementary death certificates, records from 
the Thunderbird Samaritan Hospital, dated in 1991, the May 
1996 and May 2003 statements of E.L.S., M.D., the December 
2002 and the October 2003 statements of N.M., MD, and the map 
of Japan, showing the proximity of Himeji and Matsuyama to 
Hiroshima and Nagasaki.  As this evidence has been previously 
considered and adjudicated, it is redundant and does not meet 
the regulatory definition of new and material evidence. 

In a December 2004 statement, N.M., MD., recollected that the 
cause of the veteran's death was metastatic colon cancer, 
resulting in cardiac arrest.  He stated again that his 
records have been destroyed and no longer available in any 
form and that he had nothing in his records to support his 
diagnosis, but he hoped the hospital, where the veteran was 
treated had retained the records.  As the physician's 
statement is essential the same as the one previously 
adjudicated by the RO and rejected in the May 2004 rating 
decision, it is redundant and does not meet the regulatory 
definition of new and material evidence.

The Defense Threat Reduction Agency reported that the 
veteran's unit was present in Hiroshima and Nagasaki from 
November 27, 1945, to December 12, 1945, and provided a Fact 
Sheet on the Occupation Forces in Hiroshima and Nagasaki, 
Japan.  While report is new, it is not material because it 
does not relate to the unestablished fact necessary to 
substantiate the claim, namely, evidence that colon cancer 
caused or contributed to the cause of the veteran's death. 

In August 2005, the appellant testified that she was aware 
that the physician, who signed the supplementary death 
certificate, consulted with the physician, who had treated 
the veteran for colon cancer, before he amended the death 
certificate to show that colon cancer caused the fatal 
cardiac arrest.  The testimony is cumulative of evidence 
previously considered and rejected, namely, that the 
supplementary death certificate was amended to show that the 
fatal cardiac arrest was due to colon cancer, and that N.M., 
MD., recalled that colon cancer with metastasis caused the 
veteran's fatal cardiac arrest, but he had no records to 
support his diagnosis and he had deferred to the records of 
the hospital. 

For these reasons, the additional evidence by itself or when 
considered in conjunction with the evidence previously of 
record does not raise a reasonable possibility of 
substantiating the appellant's claim.  As the additional 
evidence is not new and material within the meaning of 
38 C.F.R. § 3.156(a), the claim of service connection for the 
cause of the veteran's death is not reopened.  


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for the 
cause of the veteran's death is denied.



____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


